Citation Nr: 1014633	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-39 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic 
gynecological problems.

2.  Entitlement to service connection for leg edema, to 
include as secondary to hypertension.

3.  Entitlement to service connection for hypertension (also 
claimed as high blood pressure).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION
 
The Veteran had active military service from July 1981 to 
July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a chronic gynecological 
problem, leg edema, and high blood pressure.  In August 2008, 
the Veteran testified before the undersigned Veterans Law 
Judge at a Board video conference hearing at the RO.

The Board remanded this case for additional development in 
September 2008, specifically for the provision of VA 
examinations addressing the etiology of the claimed 
disabilities.  While the examination for the gynecological 
condition is adequate for adjudication purposes, the 
examination regarding the hypertension disability is 
insufficient, as discussed below.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for 
hypertension and leg edema, to include as secondary to 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The medical evidence shows that there was no in-service 
incurrence of a gynecological condition; no significant 
current gynecological condition except for minimal, 
asymptomatic fibroids; and no medical evidence relating any 
in-service gynecological condition to any current findings.


CONCLUSION OF LAW

The criteria for service connection for chronic gynecological 
problems are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2004 and January 2005.  The RO 
provided the appellant with notice regarding all the criteria 
for substantiating a service connection claim in October 
2008, subsequent to the initial adjudication.  While the 
October 2008 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a January 2010 supplemental 
statement of the case, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
any gynecological disability, and afforded the Veteran the 
opportunity to give testimony before the Board.   All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran contends that her gynecological condition existed 
prior to service and was aggravated in service.  She 
testified that her condition was corrected before she went 
into the military and that she had to have additional 
surgeries in service, which indicated a worsening of her 
condition.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence (1) that the 
disease or injury existed prior to service and (2) that the 
disease or injury was not aggravated by service.  VAOGCPREC 
3-2003; see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An October 1981 service treatment record shows the Veteran 
was seen in the emergency room for complaints of left lower 
quadrant pain intermittently for two weeks.  A history of 
endometriosis with right ovary involved and removed in 1978 
was noted.  A later medical record in November 1981 notes she 
was put on limited profile with no strenuous physical 
activity.  A January 1982 personnel record notes that a 
waiver was granted for the "existing prior to service" 
medical condition.  

Subsequent medical records note spotting and severe cramps in 
the pubic region, as well as some nausea.  The Veteran 
underwent an exploratory laparotomy in May 1982 and was found 
to have a right ovarian cyst, suspected right adnexal mass, 
and history of endometriosis.  A March 1983 pelvic sonogram 
also showed a 3 x 3-centimeter cystic mass in the right 
adnexal region.  Considerations would include a functional 
ovarian cyst and endometrioma and pathologic ovarian cyst.  
It was noted on a July 1983 medical record that endometriosis 
is a disorder where the lining of the uterus is abnormally 
located outside the uterus within the pelvic cavity, causing 
pain.

A May 1984 operation report shows a diagnostic laparoscopy 
with hysteroscopy was performed.  There was no endometriosis 
seen.  The anterior surface of the uterus and anterior and 
posterior cul-de-sacs were carefully inspected with no 
abnormalities noted.  The distal third of the left fallopian 
tube was not visualized due to the bowel.  There were left 
peritubular and bowel adhesions on that side.  There was also 
no ovary noted consistent with previous oophorectomy.  There 
were minimal fine adhesions on the anterior pole of the right 
ovary and cornua of the right tube that were not essentially 
significant.  The right ovary and cornua of the right tube 
were not essentially significant.  The right ovary was mobile 
with predominantly smooth capsule and no abnormalities seen.  
The broad ligaments were free of pathology on both sides.  

After service, an August 1993 private hospital record shows 
the Veteran had a history of recurrent habitual first 
trimester spontaneous abortions and secondary infertility 
since 1990, with laparoscopically documented severe left 
tubal adhesions and proximal right tubal obstruction.  She 
underwent an exploratory laparotomy with lysis of adhesions, 
left salpingolysis, transaction of the isthmic section of the 
right tube and probing of the intramural portion with 
reanastomosis, along with chromopertubation.

An October 2001 VA medical record shows uterine fibroids.  A 
May 2002 private medical record shows an impression of 
hypermenorrhea and uterine fibroid.  A hysteroscopy with 
myomectomy was reportedly done in November 2001.

A medical opinion was ordered to resolve whether any pre-
existing gynecological condition was aggravated in service; 
i.e., whether there was an increase in the pre-existing 
gynecological disorder beyond its natural progress.  If the 
in-service treatment was not related to the pre-existing 
gynecological disorder, the medical opinion was to address 
whether any current gynecological disorders are related to 
service.

A December 2008 VA examination notes that the Veteran's 
claims file was not available and that the Veteran did not 
bring any personal copies of medical records.  The Veteran 
stated that in either 1978 or 1979 she had her left ovary 
removed because of endometriosis prior to her coming into 
active duty in 1981.  She stated that she had a miscarriage 
in service.  She had no abnormal Pap smears while on active 
duty.  She developed some lower abdominal pelvic pain around 
1982 that was accompanied by a lot of bleeding between 
menstrual periods.  She also had heavy, prolonged, and 
painful periods.  Because of this she had a diagnostic 
laparoscopy in October 1982 at Darnall Army Hospital at Fort 
Hood, Texas and was told that she had some cysts in the 
ovaries, but nothing was done.  Between 1982 and 1984, she 
had continuous visits to the gynecological service but no 
treatment was recommended except some Motrin for pain.  She 
stated that since 1984 she has had cysts removed from her 
right ovary twice and that for the last two to three years 
she had menstrual periods every two to three months for five 
days that were very heavy.  On physical examination, there 
was the presence of a subumbilical laparoscopy scar that was 
well-healed and also a larger well-healed transverse 
suprapubic incision.  Pelvic examination revealed the 
external genitalia and the introitus as normal.  Bartholin's 
uterine skin glands were normal and the vagina was normal.  
The cervix was nulliparous and clean.  The uterus was 
anterior with normal size and shape and no adnexal masses 
were felt.  

The examiner found that there was no evidence of 
gynecological disease at the present time, status post 
laparoscopy in October 1982 while on active duty.  The 
examiner commented that he could not offer any opinions on 
any etiology of any gynecological condition without access to 
the claims file.

In January 2009, the same examiner indicated that he had 
access to the claims file and noted that the first question 
asked was what gynecological condition did the Veteran have 
prior to service.  The Veteran stated that she supposedly was 
diagnosed with endometriosis in 1978 prior to entering active 
duty, that she had surgery and her left ovary was removed, 
and that she was told that she was cured for that condition.  
She came into active duty in 1981 and at that time she was 
being followed because she was trying to get pregnant 
according to the medical records.  There were copies of an 
operation report and hospital summary dated May 1984 in which 
she underwent a diagnostic laparoscopy with hysteroscopy with 
indication for operation for secondary infertility and to 
rule out endometriosis.  The findings at that time described 
a normal uterus and a normal right fallopian tube and ovary; 
no fibroids or endometriosis were seen at that time.  The 
Veteran left active duty in July 1984.  At no particular time 
during service did she have treatment for any gynecological 
condition.  She only was seen for infertility evaluation 
because she was trying to get pregnant.  Thus, the examiner 
determined after reviewing the medical records available in 
the claims file, that the Veteran had no gynecological 
condition treated while in the military.  At present, she had 
no gynecological disease except for minimal fibroids that 
were asymptomatic.

The record shows the Veteran reported that she had 
endometriosis prior to service but there is no medical 
evidence of this.  There is no entrance examination of record 
noting any pre-existing condition and the laparoscopy in 
service did not show any clinical evidence of endometriosis; 
nor was there any ovary noted consistent with previous 
oophorectomy.  As there is no clear and unmistakable evidence 
of any pre-existing gynecological condition, the Veteran is 
considered sound at entry into service.

The service treatment records show the Veteran had a right 
ovarian cyst in May 1982 with complaints of spotting and 
severe cramps in the pubic region, as well as some nausea; 
however, the clinical findings per laparoscopy surgery in May 
1984 show that there were minimal fine adhesions on the 
anterior pole of the right ovary and cornua of the right tube 
that were not essentially significant; the right ovary and 
cornua of the right tube were not essentially significant; 
and the right ovary was mobile with predominantly smooth 
capsule and no abnormalities seen.  The January 2009 VA 
examiner commented that at no particular time during service 
did the Veteran have treatment for any gynecological 
condition and that she only was seen for infertility 
evaluation because she was trying to get pregnant.  Also, she 
currently had no gynecological disease except for minimal 
fibroids that were asymptomatic.

The record shows that the Veteran did not have any 
significant gynecological condition in service other than an 
ovarian right cyst in 1982 that subsequently went away in 
1984.  She currently had minimal fibroids that were 
asymptomatic.  Thus, the medical evidence shows that there 
was no in-service incurrence of a gynecological condition, no 
significant current gynecological condition except for 
minimal fibroids, and no medical evidence relating any in-
service gynecological condition to any current findings.

The Veteran genuinely believes that she has chronic 
gynecological conditions that were aggravated in service.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis or etiology of any 
gynecological condition and her views are of no probative 
value.  And, even if her opinion was entitled to be accorded 
some probative value, it is far outweighed by the opinion 
provided by the medical professional who discussed all the 
relevant medical evidence and found that she had no treatment 
for any gynecological condition in service and no significant 
current gynecological condition.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for chronic gynecological conditions; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for chronic gynecological 
problems is denied.


REMAND

The Veteran seeks service connection for hypertension.  She 
testified that she was diagnosed with hypertension in the 
military in 1982 or 1983.  She recalled that they did not put 
her on medication but monitored her; she did not start taking 
medication until 1986.

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins.  These must be confirmed by readings 
taken two or more times on at least three different days. Id.

The service treatment records are negative for any diagnosis 
of hypertension but note diastolic blood pressure readings 
close to 90 in July 1983 (with a blood pressure reading of 
122/88) and June 1984 (140/88).  A June 1983 medical record 
notes complaints of headaches.  In February 1984, the Veteran 
had two blood pressure readings of 146/94 and 134/90.  These 
readings were not shown as being taken two or more times on 
at least three different days but the diastolic blood 
pressure readings were within the range for hypertension 
according to VA regulations.  After discharge from service, 
an Army reserves record in September 1985 shows that the 
blood pressure reading was 114/70.  The Veteran complained 
that she had then or ever had frequent or severe headaches 
but denied any high or low blood pressure.

A private cardiology record in September 1993 shows an 
overall impression of labile hypertension, rule out sustained 
hypertension.  It was noted that the Veteran worked as an 
emergency medical technician and would obtain 20 blood 
pressure readings to determine the need for hypertensive 
therapy.  A July 1995 private medical record shows the 
Veteran reported a history of hypertension for "several 
years" but was not exactly sure when she began treatment for 
it.  She noted that her blood pressure had been seemingly 
well-controlled until last week when at work, she developed a 
pounding frontal headache with some burning at the top of her 
head.  She noted that she had her blood pressure checked at 
that time and it was 180/116.  The impression was 
hypertension, labile with present therapy.  Follow-up care 
was noted on a September 1995 private hospital record.  The 
impression was hypertension, well-controlled on present 
regimen.  Subsequent private hospital records note continued 
findings of hypertension.  A July 1996 private physical 
examination report notes the Veteran was a chronically heavy 
smoker and had a family history strong for 
hypercholesterolemia.

The Board ordered a VA examination to address the etiology of 
the Veteran's hypertension, given the fact that the Veteran 
had in-service diastolic blood pressure readings that were 
close to VA's definition for hypertension and currently has a 
diagnosis of hypertension, possibly since 1993, and 
definitely since 1995.  The examiner also was asked to 
comment on whether the Veteran's leg edema was related to the 
Veteran's hypertension.  

A VA examination was provided in November 2008, but the 
examiner did not offer an opinion, as he did not have access 
to the claims file.  Another VA examination was provided in 
March 2009, which noted the examiner's review of the claims 
file.  The examiner found that the hypertension was not 
related to the Veteran's service; however, the rationale 
offered was not based on all the necessary information.  
Specifically, the examiner erroneously noted that the Veteran 
was discharged from service in 1983, when in fact, she was 
discharged in July 1984.  The examiner then erroneously noted 
that the February 1984 blood pressure readings of 134/90 and 
146/90 were found on medical records after service, rather 
than in-service, and gave the basis for his negative opinion 
that the first diagnosis or treatment of hypertension was not 
until two years following military service.  This matter 
needs to be considered again by a medical doctor based on all 
the relevant and accurate facts of record.  Also, it should 
be noted that the hypertension need not have been diagnosed 
in service, but rather should be evaluated in terms of 
whether there were early manifestations of hypertension in 
service that was later diagnosed as hypertension.

Given that the leg edema matter remains inextricably 
intertwined, this matter needs to be remanded, as well.  See 
Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
cardiology evaluation to determine whether 
it is at least as likely as not (i.e., at 
least 50 percent or greater) that the 
Veteran's present hypertension is related 
to service, specifically whether there 
were early manifestations of hypertension 
in service that was later diagnosed.  

In addition to noting all other relevant 
evidence of record, the examiner should 
specifically consider the service 
treatment records noting diastolic blood 
pressure readings close to 90 in July 1983 
(with a blood pressure reading of 122/88) 
and June 1984 (140/88); a June 1983 
medical record showing complaints of 
headaches; and a February 1984 service 
treatment record showing two blood 
pressure readings of 146/94 and 134/90.

If the hypertension is shown to be related 
to service, state whether it is at least 
as likely as not that the Veteran has any 
leg edema caused by the hypertension; or 
whether the leg edema has been aggravated 
beyond the natural progression of the 
disease by the hypertension.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
either of the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


